Citation Nr: 0306195	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
degenerative joint disease and degenerative disc disease with 
chronic L5-S1 radiculopathy, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Columbia, South Carolina RO.  Thereafter, the case was 
transferred to the Providence, Rhode Island RO, which is 
presently handling the current appeal.


REMAND

With regard to his service-connected low back disability, the 
veteran maintains that this disability is more disabling than 
currently evaluated.  The Board notes that during the 
pendency of the veteran's appeal, the diagnostic criteria for 
evaluating intervertebral disc syndrome were revised, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002).

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

The RO has not considered the veteran's claim based on the 
amended schedular criteria.  The veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument.  The 
Board concludes, due to the substantive nature of the new 
schedular criteria, that it is unable to adjudicate the 
veteran's claim for increase without violating his statutory 
and regulatory procedural rights by addressing a question not 
properly considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, new VA orthopedic and neurological 
examinations should be ordered.

With regard to the veteran's claim for a TDIU, the Board 
notes that although the veteran has undergone several VA 
examinations, there is no opinion of record that addresses 
the sole impact of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disabilities have on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, 
the RO should obtain medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render him unable to obtain or retain substantially 
gainful employment.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 
38 C.F.R. § 3.655 (2002).

Finally, the RO should assure that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002) have been 
complied with.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions: 

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002). 

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his lumbosacral 
degenerative joint disease and 
degenerative disc disease with chronic 
L5-S1 radiculopathy since June 2002.  
After securing any necessary release(s) 
from the veteran, the RO should attempt 
to obtain copies of all identified 
records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiners.

(a)  The orthopedic examiner should 
provide detailed findings as to the 
following.  In reporting the findings, 
the examiner should attempt to dissociate 
those manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe the current state of 
the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the 
degree thereof and whether it is at 
a favorable or unfavorable angle.

(2)  Undertake range of motion 
studies of the lumbosacral spine, 
noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity 
of any pain.

(3)  Ascertain whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability, or incoordination.

(4)  Determine if there is increased 
functional impairment during flare-
ups or when the lumbosacral spine is 
used repeatedly over a period of 
time.  If feasible, this should also 
be portrayed in terms of the degree 
of additional range of motion loss 
on repeated use or during flare-ups.  

(5)  Provide an opinion with 
supporting rational concerning the 
impact of the veteran's lumbosacral 
spine disability and residuals of a 
fractured right third rib on his 
ability to work.

(b)  The neurological examiner should 
respond to each of the following.  In 
reporting the findings, the examiner 
should attempt to dissociate those 
manifestations attributable to any co-
existing but nonservice connected 
disabilities.

(1)  Describe any and all 
neurological manifestations 
attributable to the service-
connected lumbosacral spine 
disability.  

(2)  Note whether there are 
recurring attacks of intervertebral 
disc syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether there 
is present or absent persistent 
symptoms compatible with neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc, with little 
intermittent relief.  

(3)  Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

(4)  Offer an opinion with 
supporting rationale as to the 
effect of the service-connected 
lumbosacral spine disability (as 
separate and distinct from the 
veteran's nonservice-connected 
disabilities) on the veteran's 
ability to work.

If the examiners are unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record. 

5.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
evaluating the veteran's service-
connected lumbosacral spine disability, 
the RO should ensure that both the former 
and revised diagnostic criteria are 
considered.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the revised 
diagnostic criteria for evaluating 
intervertebral disc syndrome.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




